                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE

 BRITTANY SMILEY, individually and on            )
 behalf of others similarly situated,            )
                                                 )
           Plaintiffs,                           )
                                                 )
 v.                                              )            Docket No. 3:18-cv-00994
                                                 )            FLSA Opt-in Collective Action
 AMERICAN FAMILY CARE, INC., and                 )            JURY DEMANDED
 AMERICAN FAMILY CARE OF                         )
 TENNESEE, LLC,                                  )
                                                 )
           Defendants.                           )

 MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS AND COMPEL
                        ARBITRATION

        Pursuant to 9 U.S.C. §§ 3 and 4, Defendants American Family Care, Inc. and American

Family Care of Tennessee, LLC (collectively “Defendants”) respectfully submit this

Memorandum in Support of its Motion to Dismiss and Compel Arbitration. Because the parties

are mutually bound by the terms and conditions of the Arbitration Agreement, this action should

be dismissed and the parties compelled to arbitration.

                                  FACTUAL BACKGROUND

        Plaintiff Brittany Smiley (“Plaintiff”) commenced this action on October 3, 2018, on behalf

of herself and other similarly situated current and former employees, claiming violations of the

Fair Labor Standards Act, 29 U.S.C. § 216(b) (“FLSA”). The Complaint alleges that Plaintiff and

other similarly situated current and former employees were not properly compensated overtime

wages. American Family Care, Inc. (“AFC”) owns and operates clinic locations in several states,

including Alabama, Georgia, Tennessee, and Florida.        Declaration of James G. Kerr (“Kerr

Decl.”), attached to Motion as Exhibit 1. AFC employed Plaintiff as a medical assistant at its



                                                 1

      Case 3:18-cv-00994 Document 19 Filed 01/10/19 Page 1 of 9 PageID #: 51
Smyrna, Tennessee location. Id. at ¶ 4. All new employees execute an arbitration agreement as a

condition of their employment with AFC. Id. at ¶ 7. The Plaintiff executed the Arbitration

Agreement on January 22, 2017. Id., Ex. A to Kerr Decl. New employees are provided electronic

access to the new hire paperwork, including the Arbitration Agreement, and have the opportunity

to review it before signing electronically. Id. at ¶ 8. After executing the Arbitration Agreement,

Plaintiff had the opportunity to obtain a copy of the Arbitration Agreement and had access to it at

all times thereafter. Id. at ¶ 9.

        The Arbitration Agreement mutually requires AFC and its employees, including Plaintiff,

to present their work-related claims for resolution through binding arbitration. The Arbitration

Agreement states as follows:

        As a condition of my continued employment with American Family Care, Inc.
        (hereinafter referred to as “AFC”), AFC and Employee agree to settle any
        controversy, dispute or claim arising out of or relating to my employment with AFC
        or the cessation of my employment with AFC, by final and binding arbitration
        administered by the American Arbitration Association under its National Rules for
        the Resolution of Employment Disputes (then in effect), and a judgment upon the
        award rendered by the single arbitrator may be entered by any court having
        jurisdiction thereof. By way of example only, such claims shall include, but not be
        limited to, claims asserted under any federal, state, or local statutory or common
        law, such as the Pregnancy Discrimination Act (as amended), the Americans with
        Disabilities Act (as amended), the Age Discrimination Act (as amended), the Civil
        Rights Act (as amended), the Rehabilitation Act (as amended), the Immigration
        Reform and Control Act (as amended), the law of contract and the law of tort. The
        location of the arbitration hearing shall be in Birmingham, Alabama. AFC and
        Employee shall share equally all of the administrative costs associated with the
        filing and prosecution of the Arbitration. Employee understands that he/she shall
        bear the expense of his/her own legal counsel, if necessary. The arbitrator shall,
        however, have the power to grant any relief available under the applicable federal
        or state statute, including attorneys’ fees and costs. AFC and Employee
        acknowledge and understand that employment with AFC involves and affects
        interstate commerce.

The Arbitration Agreement contains specific arbitration rules based on the American Arbitration

Association’s Rules for the Resolution of Employment Disputes and Employment Arbitration



                                                2

     Case 3:18-cv-00994 Document 19 Filed 01/10/19 Page 2 of 9 PageID #: 52
Rules and Mediation Procedures (the “AAA Rules”). AFC’s arbitration process affords

participants an adequate opportunity to redress any claims that they might otherwise assert in court.

Pursuant to the AAA Rules and AFC’s Arbitration Agreement, an employee may be represented

by counsel throughout the arbitration proceedings. The AAA Rules also allow for discovery,

including depositions. The arbitrator has authority to award the same remedies that would be

available to the employee in court. In sum, the Arbitration Agreement mutually binds AFC and

its employees to arbitration, facilitates resolution of disputes without the expense of litigation,

permits representation by counsel, utilizes professional arbitration services, provides for fair

discovery, provides a trial-like hearing, authorizes the arbitrator to award full relief, and provides

for a written decision.

                                      LEGAL ARGUMENT

       The Federal Arbitration Act, 9 U.S.C. § 1, et seq. (“FAA”), provides that a written

agreement to arbitrate disputes arising out of a contract involving interstate commerce “shall be

valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2. Upon receiving a request to compel arbitration, “[t]he

court shall hear the parties, and upon being satisfied that the making of the agreement for

arbitration or the failure to comply therewith is not at issue, the court shall make an order directing

the parties to proceed to arbitration in accordance with the terms of the agreement.” Id. § 4.

       When considering a motion to dismiss and compel arbitration under the FAA, a court has

four tasks:

               [F]irst, it must determine whether the parties agreed to arbitrate;
               second, it must determine the scope of the agreement; third, if
               federal statutory claims are asserted, it must consider whether
               Congress intended those claims to be nonarbitrable; and fourth, if
               the court concludes that some, but not all, of the claims in the action



                                                  3

     Case 3:18-cv-00994 Document 19 Filed 01/10/19 Page 3 of 9 PageID #: 53
               are subject to arbitration, it must determine whether to stay the
               remainder of the proceedings pending arbitration.

Stout v. J.D. Byrider, 228 F.3d 709, 714 (6th Cir. 2000); see also Uszak v. AT&T Mobility Servs.,

LLC, 658 F. App’x 758, 761 (6th Cir. 2016). Here, the parties agreed to arbitrate and this conflict

falls within the scope of the Arbitration Agreement. Further, claims such as those asserted by the

Plaintiff are arbitrable. Finally, because all of Plaintiff’s claims are subject to arbitration, this

matter should be dismissed.

                                The Parties Agreed to Arbitrate

       It is clear that the Plaintiff and Defendants agreed to arbitrate this dispute and that the

agreement between Plaintiff and Defendants is valid. In considering an arbitration agreement’s

validity, “the party opposing arbitration must show a genuine issue of material fact as to the

validity of the agreement to arbitrate.” Great Earth Cos., Inc. v. Simons, 288 F.3d 878, 889 (6th

Cir. 2002). Whether a valid agreement to arbitrate exists is determined by state law. 9 U.S.C. §

2. An arbitration agreement may be voided for the same reasons for which any contract may be

invalidated under state law, “provided the contract law applied is general and not specific to

arbitration clauses.” Fazio v. Lehman Bros., Inc., 340 F.3d 386, 392 (6th Cir. 2003). Thus, courts

look to state law to determine whether or not a contract is valid. Id.

       The Arbitration Agreement here is valid and enforceable under Tennessee law.           Under

Tennessee law, a contract “must result from a meeting of the minds of the parties in mutual assent

to the terms, must be based upon a sufficient consideration, free from fraud or undue influence,

not against public policy and sufficiently definite to be enforced.” Staubach Retail Servs.-

Southeast, LLC v. H.G. Hill Realty Co., 160 S.W.3d 521, 524 (Tenn. 2005). There is a general

presumption that a party is bound by a signed contract expressing an agreement because both




                                                 4

     Case 3:18-cv-00994 Document 19 Filed 01/10/19 Page 4 of 9 PageID #: 54
parties have a duty to learn a contract’s contents before signing. See Giles v. Allstate Ins. Co., 871

S.W.2d 154, 156–57 (Tenn. Ct. App. 1993).

       In this case, Plaintiff voluntarily executed the Arbitration Agreement on January 22, 2017.

At that time, she agreed to comply with AFC’s Arbitration Agreement and procedures:

       As a condition of my continued employment with American Family Care, Inc.
       (hereinafter referred to as “AFC”), AFC and Employee agree to settle any
       controversy, dispute or claim arising out of or relating to my employment with AFC
       or the cessation of my employment with AFC, by final and binding arbitration . . .

Kerr Decl., Ex. A.

       There is no evidence that the Arbitration Agreement was procured as a result of fraud or

undue influence. The Arbitration Agreement is set forth on a separate page with a bolded heading

entitled “Arbitration Agreement.” Id. at Ex. A. It sufficiently and definitively sets forth the terms

of the Arbitration Agreement and acknowledges that the employee agrees to the agreement “[a]s

a condition of . . . continued employment.” Id. Plaintiff was provided with the opportunity to

review the Arbitration Agreement before signing the document. Id. at ¶ 8. After her execution,

the Plaintiff was able to obtain a copy of the Arbitration Agreement and had continued access to

it thereafter. Id. at ¶ 9. By signing the Arbitration Agreement and commencing employment with

AFC, Plaintiff agreed that all claims within the scope of the Arbitration Agreement would be

submitted to binding arbitration.

       Courts have routinely enforced arbitration provisions executed under similar

circumstances. See, e.g. Elliot v. NTAN, LLC, Case No. 3:18-cv-00638, 2018 U.S. Dist. LEXIS

200508 (M.D. Tenn. Nov. 27, 2018) (enforcing electronically signed arbitration agreement);

Cronk v. TRG Customer Solutions, Inc., Case No. 1:17-cv-00059, 2017 U.S. Dist. LEXIS 190719

(M.D. Tenn. Nov. 17, 2017) (same); Braxton v. O’Charley’s Rest. Props., LLC, 1 F. Supp. 3d 722,

728 (W.D. Ky. 2014) (enforcing arbitration agreement where Plaintiffs were informed of the

                                                  5

     Case 3:18-cv-00994 Document 19 Filed 01/10/19 Page 5 of 9 PageID #: 55
agreement, were allowed to review it, and were informed they were required to agree to it as a

condition of their employment).

        Moreover, the Arbitration Agreement lacks any aspects of substantive or procedural

unconscionability. Under Tennessee law, mere inequality between two parties to an agreement is

not sufficient to find unconscionability. See Cooper v. MRM Inv. Co., 367 F.3d 493, 504 (6th Cir.

2004) (finding no unconscionability, even where the agreement was between a sophisticated

employer and a low-level fast-food worker). Rather, unconscionability is found where “the

inequality of the bargain is so manifest as to shock the judgment of a person of common sense,

and where the terms are so oppressive that no reasonable person would make them on one hand,

and no honest and fair person would accept them on the other.” Seawright v. Am. Gen. Fin., 507

F.3d 967, 977 (6th Cir. 2007) (quoting Haun v. King, 690 S.W.2d 869, 872 (Tenn. Ct. App. 1984)).

The Sixth Circuit has held that an arbitration agreement in the employment context is not so

unreasonable if the terms are mutual and the agreement is not aimed solely at limiting the liability

of the employer. Id. at 977; Cooper, 367 F.3d at 505.

               This Dispute Falls Within the Scope of the Arbitration Provision

        The arbitration provision clearly governs the instant dispute between Plaintiff and

Defendants. In determining whether the claims fall within the scope of the arbitration provision,

“there is a presumption of arbitrability in the sense that an order to arbitrate the particular grievance

should not be denied unless it may be said with positive assurance that the arbitration clause is not

susceptible of an interpretation that covers the asserted dispute.” AT&T Techs., Inc. v. Commc’ns

Workers of Am., 475 U.S. 643, 650 (1986) (internal citations and quotation marks omitted). In

other words, keeping in mind the “strong federal policy in favor of arbitration . . . any ambiguities




                                                   6

     Case 3:18-cv-00994 Document 19 Filed 01/10/19 Page 6 of 9 PageID #: 56
in the contract or doubts as to the parties’ intentions should be resolved in favor of arbitration.”

Stout, 228 F.3d at 714.

        The Arbitration Agreement states that “any controversy, dispute, or claim arising out of or

relating to” the Plaintiff’s employment with AFC is subject to mandatory arbitration. Kerr Decl.,

Ex. A. In the Complaint, Plaintiff alleges that Defendants failed to pay properly compensate her

overtime wages while she was employed and accordingly, violated the FLSA. Complaint, Doc.

No. 1, ¶ 17. Plaintiff’s claims arise out of and relate to her employment and thus, fall within the

scope of the Arbitration Agreement.

          Employment Claims, Including FLSA Claims, Are Subject to Arbitration

        Further, there is no indication that Congress intended for FLSA claims to be nonarbitrable.

The Supreme Court has ruled that the FAA requires enforcement of arbitration agreements in the

employment context. See Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 35 (1991). FLSA

claims are included among the class of arbitrable employment claims. See Floss v. Ryan’s Family

Steak Houses, Inc., 211 F.3d 306, 313 (6th Cir. 2000) (holding mandatory arbitration agreements

enforceable in FLSA context, but invalidating arbitration agreement on other grounds); see also

Johnson v. Long John Silver’s Rests., 320 F. Supp. 2d 656, 661 (M.D. Tenn. 2004) (“Nowhere in

the FLSA does Congress mandate a judicial forum.”). Plaintiff’s claims under FLSA can be

resolved through arbitration and accordingly, the arbitration agreement should be enforced. See

Cronk, 2017 U.S. Dist. LEXIS 190719 (compelling arbitration of Plaintiff’s FLSA claims).

                                  This Matter Should be Dismissed

        Because the arbitration agreement is enforceable, this matter should be dismissed. When

all of a plaintiff’s claims in a suit will be referred to arbitration, the Sixth Circuit has held dismissal

is appropriate. Ozormoor v. T-Mobile USA, Inc., 354 F. App’x 972, 975 (6th Cir. 2009) (affirming



                                                    7

     Case 3:18-cv-00994 Document 19 Filed 01/10/19 Page 7 of 9 PageID #: 57
the district court’s order compelling arbitration and dismissing the complaint when all claims were

referred to arbitration); Green v. Ameritech Corp., 200 F.3d 967, 973 (6th Cir. 2000) (noting that

“[t]he weight of authority clearly supports dismissal of the case when all of the issues raised in the

district court must be submitted for arbitration”); see also Doe v. Déjà vu Consulting, Inc., Case

No. 3:17-cv-00040, 2017 U.S. Dist. LEXIS 142019 (M.D. Tenn. Sept. 1, 2017) (dismissing case

when all of plaintiff’s claims were compelled to arbitration). As all of the Plaintiff’s claims are

subject to arbitration, the court should dismiss Plaintiff’s complaint.

                                          CONCLUSION

       Plaintiff agreed to arbitrate any claims arising out of her employment with AFC when she

executed a written Arbitration Agreement. Her claims under the Fair Labor Standards Act are

within the scope of that agreement. Accordingly, all of her claims should be compelled to

arbitration and this matter dismissed. Defendants respectfully request the Court enter an order

compelling this matter to arbitration and dismissing Plaintiff’s complaint.

       Respectfully submitted this 10th day of January, 2019.


                                       By:     /s/ Daniel T. Swanson
                                               Daniel T. Swanson (BPR No. 023051)
                                               Heidi A. Barcus (BPR No. 015981)
                                               LONDON & AMBURN, P.C.
                                               607 Market Street, Suite 900
                                               Knoxville, TN 37902
                                               Phone: (865) 637-0203
                                               Fax: (865) 637-4850
                                               dswanson@londonamburn.com
                                               hbarcus@londonamburn.com

                                             Counsel for Defendants American Family Care, Inc.,
                                             and American Family Care of Tennessee, LLC




                                                  8

     Case 3:18-cv-00994 Document 19 Filed 01/10/19 Page 8 of 9 PageID #: 58
                                 CERTIFICATE OF SERVICE

        Under Local Rule 5.01, Defendants hereby certify that a true and accurate copy of the
foregoing was served upon the parties listed below by the Court’s CM/ECF electronic filing
system and electronic mail. A Notice of this filing will also be sent by operation of the Court’s
electronic filing system to all counsel of record.

                              Gordon E. Jackson (BPR No. 08323)
                              J. Russ Bryant (BPR No. 033830)
                              Paula R. Jackson (BPR No. 20149)
                              Robert E. Turner (BPR No. 35364)
                              JACKSON, SHIELDS, YEISER & HOLT
                              262 German Oak Drive
                              Memphis, TN 38018
                              Telephone: (901) 754-8001
                              Facsimile: (901) 754-8524
                              gjackson@jsyc.com
                              rbryant@jsyc.com
                              pjackson@jsyc.com
                              rturner@jsyc.com


               This 10th day of January, 2018.

                                      By:     /s/ Daniel T. Swanson
                                              Daniel T. Swanson (BPR No. 023051)
                                              Heidi A. Barcus (BPR No. 015981)
                                              LONDON & AMBURN, P.C.
                                              607 Market Street, Suite 900
                                              Knoxville, TN 37902
                                              Phone: (865) 637-0203
                                              Fax: (865) 637-4850
                                              dswanson@londonamburn.com
                                              hbarcus@londonamburn.com


                                            Counsel for Defendants American Family Care, Inc.,
                                            and American Family Care of Tennessee, LLC




                                                 9

     Case 3:18-cv-00994 Document 19 Filed 01/10/19 Page 9 of 9 PageID #: 59
